                   Case 20-34405 Document 27 Filed in TXSB on 09/15/20 Page 1 of 8
                                                                                                              09/15/2020 09:48:02am


                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION
  IN RE:   Ford Steel, LLC                                                           CASE NO   20-34405

                                                                                    CHAPTER    11
                                                    AMENDED 9/15/2020
                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 9/15/2020                                          Signature   /s/ Herbert C. Jeffries
                                                                    Herbert C. Jeffries
                                                                    Managing Member




Date                                                    Signature
Case 20-34405 Document 27 Filed in TXSB on 09/15/20 Page 2 of 8
                                                           09/15/2020 09:48:03am




                AFLAC
                1932 WYNNTON ROAD
                COLOMBUS, GA 31999-0001



                American Express
                P.O. Box 650448
                Dallas, TX 75265-0448



                Ameritas Life Insurance Corp
                PO Box 650730
                Dallas, TX 75265-0730



                ATTORNEY GENERAL
                TAX DIV. - BANKRUPTCY
                POB 12548
                AUSTIN, TX 78711


                Attorney General
                Department of Justice
                10th and Constitution Ave N.W.
                Rm. 400
                Washington, D.C. 20530,

                AZZ Inc
                One Museum Place
                3100 West 7th Street
                Suite 500
                Fort Worth, TX 76107,

                Bozeman Engineering, Inc.
                5868 Westheimer, #309
                Houston, TX 77057



                Carboline Company
                2150 Schuetz Road
                St. Louis, MO 63146



                Chamberlain Hrdlicka
                1200 Smith Street Suite 1400
                Houston, TX 77002
Case 20-34405 Document 27 Filed in TXSB on 09/15/20 Page 3 of 8
                                                           09/15/2020 09:48:03am




                Cheyenne Pate
                1515 Emerald Plaza
                College Station, TX 77845



                Crown Industrial LLC.
                P.O. Box 471
                Willow Grove, PA 19090



                D&L QUALITY PAINTING INC
                12212 GREEN RIVER DR
                HOUSTON, TX 77044



                Equitable Life & Casualty Insurance Co
                c/o Silac Insurance Company
                Attn: John Neville, VP of Legal Services
                299 South Main Street, Suite 1100
                Salt Lake City, UT 84111

                Esskay Structures, Inc.
                2950 Short Court
                Vienna, VA 22181



                First Financial Bank, Inc
                1716 Briarcrest, Suite 400
                Bryan, TX 77802



                Fort Worth Tower LLC
                P.O. Box 848366
                Dallas, TX 75284-8366



                Harris County
                c/o John Dillman
                PO Box3064
                Houston, TX 77253-3064


                HARRIS COUNTY/CITY OF HOUSTON
                C/O BANKRUPTCY DEPT
                PO BOX 3064
                HOUSTON, TX 77253-3064
Case 20-34405 Document 27 Filed in TXSB on 09/15/20 Page 4 of 8
                                                           09/15/2020 09:48:03am




                Hebert Jeffries
                23605 White Oak Forest
                Porter, TX 77365



                HJ Tower Management Inc.
                24900 Ford Road
                Porter, TX 77365



                Hodell-Natco Industries, Inc.
                P.O. Box 72594
                Cleveland, OH 44192-0002



                Internal Revenue Service
                Insolvency Department
                PO Box 7346
                Philadelphia, PA 19101-7346


                Internal Revenue Service
                1919 Smith St.
                Stop 5024 HOU
                Houston, TX 77002


                Internal Revenue Service
                STOP 6692 AUSC
                Austin, TX 73301-0030



                Internal Revenue Service
                12941 North Freeway, Ste. 316 Stop HNW
                Houston, TX 77060



                Intertek Asset Integrity Management, Inc
                P.O. Box 419435
                Boston, MA 02241-9435



                IRS
                8701 S. GESSNER
                HOUSTON, TX 77074
Case 20-34405 Document 27 Filed in TXSB on 09/15/20 Page 5 of 8
                                                           09/15/2020 09:48:03am




                IRS
                PO BOX 149047
                AUSTIN, TX 78714



                IWS Gas & Supply of Texas, LTD.
                125 Thruway Park
                Broussard, LA 70518-3602



                JPW Engineering Services PVT. LTD.
                115 N. Sutter St.
                Stockton, CA 95212



                Konecranes Inc.
                P.O. Box 641807
                Pittsburgh, PA 15264-1807



                Landsberg
                P.O. Box 731575
                Dallas, TX 75373-1575



                Lichtgitter USA
                12818 N Lake Houston Pkwy
                Houston TX 77044



                LINEBARGER, GOGGAN & BLAIR
                PO BOX 3064
                HOUSTON, TX 77253-3064



                Marco
                701 East Boulevard
                Deer Park, TX 77536



                McNichols
                2502 N. Rocky Point Drive #750
                Tampa, FL 33607-1421
Case 20-34405 Document 27 Filed in TXSB on 09/15/20 Page 6 of 8
                                                           09/15/2020 09:48:03am




                Meadow Lark Agency Inc.
                PO Box 150029
                Ogden, UT 84415-0029



                Memorial Herman Health Plan
                LOCKBOX 301662
                DALLAS, TX 75303-1662



                Metal Plate Galvanizing
                10625 Needham St.
                Houston, TX 77013



                Metelmex Int, INC.
                3006 April Ln.
                Houston, TX 77092



                MONTGOMERY COUNTY
                TAX COLLECTOR
                400 N SAN JACINTO
                CONROE, TX 77301-2823


                National Commercial Products
                P.O. Box 426
                Southampton, PA 18966



                Northern Safety Company, Inc.
                P.O. Box 4250
                Utica, NY 13504-4250



                Prystash Insurance Agency
                2207 Danbury P.O. Box 17926
                San Antonio, TX 78217-0926



                R L Land Services
                3401 Timmons Lane #31
                Houston, TX 77027
Case 20-34405 Document 27 Filed in TXSB on 09/15/20 Page 7 of 8
                                                           09/15/2020 09:48:03am




                S&B Modular Operations, Ltd.
                3959 Oscar Nelson Jr. Dr.
                Baytown, TX 77523



                Sagebrush Towers Inc.
                24900 Ford Road
                Porter, TX 77365



                SECURITIES AND EXCHANGE
                COMMISSION
                450 FIFTH STREET NW
                WASHINGTON, DC 20549


                Service Steel Warehouse, L.P.
                P.O. Box 843965
                Dallas, TX 75284-3965



                Small Business Administration
                409 3rd St, SW
                Washington DC 20416



                Standard Premium
                13590 SW 134th Ave, Suite 214
                Miami, FL 33186



                Steel and Pipe Supply Co.
                P.O.BOX 731266
                Dallas, TX 75373-1266



                Steve Bales
                909 Crystal Creek Dr.
                Austin, TX 78746



                TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
                111 E. 17TH STREET
                AUSTIN, TX 78774-0100
                Attn: Bankruptcy Dept,
Case 20-34405 Document 27 Filed in TXSB on 09/15/20 Page 8 of 8
                                                           09/15/2020 09:48:03am




                Texas Workforce Commission
                PO Box 149037
                Austin, Texas 78714-9037



                The Bank & Trust of Bryan/College Statio
                PO Box 5847
                Bryan, TX 77805-5847



                Triple-S Steel Supply Co.
                P.O. Box 21119
                Houston, TX 77226



                Tupa Ventures,Inc
                26212 Whispering Pines St.
                Magnolia, TX 77355



                UNITED STATES TRUSTEE
                515 Rusk Avenue, Ste. 3516
                Houston, Texas 77002



                United Tool and Fastener, Inc.
                P.O. Box 38951
                Houston, TX 77238



                Valmont United Galvanizing
                6123 Cunningham Road
                Houston, TX 77041



                Xerox Capital Services, LLC
                P.O. Box 7405
                Pasadena, CA 91109-7405
